Citation Nr: 0913527	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to August 
1970 and served subsequent periods of active duty for 
training and inactive duty training with the Army National 
Guard of Nebraska.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2007 and September 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The September 2007 rating decision denied entitlement to 
service connection for tinnitus, while the September 2008 
decision denied the remaining claims.

The January 2008 substantive appeal submitted in connection 
with the tinnitus claim indicates that the Veteran requested 
a Board hearing at his local VA office.  A February 2009 
report of contact with his power of attorney, however, 
indicates that no hearings were required and requests that 
the case be certified to the Board.  Any hearing request is 
therefore deemed withdrawn.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not exhibit a back disability in service, 
a chronic disability such as arthritis did not manifest 
within one year of separation from service, and a back 
disability is not otherwise shown to be associated with his 
active duty service or to any period of active duty for 
training or inactive duty training in the Army National 
Guard.

2.  The Veteran did not exhibit a left knee disability in 
service, arthritis did not manifest within one year of 
separation from service, and a left knee disability is not 
otherwise shown to be associated with his active duty service 
or to any period of active duty for training or inactive duty 
training in the Army National Guard.

3.  The Veteran did not exhibit a right knee disability in 
service, arthritis did not manifest within one year of 
separation from service, and a right knee disability is not 
otherwise shown to be associated with his active duty service 
or to any period of active duty for training or inactive duty 
training in the Army National Guard.

4.  The Veteran did not exhibit a left shoulder disability in 
service, arthritis did not manifest within one year of 
separation from service, and a left shoulder disability is 
not otherwise shown to be associated with his active duty 
service or to any period of active duty for training or 
inactive duty training in the Army National Guard.

5.  The Veteran did not exhibit a right shoulder disability 
in service, arthritis did not manifest within one year of 
separation from service, and a right shoulder disability is 
not otherwise shown to be associated with his active duty 
service or to any period of active duty for training or 
inactive duty training in the Army National Guard.


CONCLUSIONS OF LAW

1.  The Veteran's back disability is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
a back disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

2.  The Veteran's left knee is not due to disease or injury 
that was incurred in or aggravated by service; nor may a left 
knee disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The Veteran's right knee disability is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may a right knee disability be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4. The Veteran's left shoulder disability is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may a left shoulder disability be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.

5.  The Veteran's right shoulder disability is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may a right shoulder disability be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in July 2008 in 
response to the back, bilateral knee, and bilateral shoulder 
claims.  This letter advised the appellant of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  This letter further advised the Veteran as to the type 
of evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board notes that the Veteran has provided authorization 
forms identifying relevant treatment from private health care 
providers, and that the RO has attempted to the extent 
possible to obtain records from each of these providers.  VA 
has received documentation demonstrating that any unobtained 
private medical records are not available.  38 C.F.R. 
§ 3.159(c)(1).  

The Board finds that VA was not under an obligation to 
provide examinations with respect to his claimed back 
disability, bilateral knee disabilities, and bilateral 
shoulder disabilities, as such are not necessary to make a 
decision on the claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  

As will be discussed in greater detail below, no competent 
medical evidence or credible lay evidence of record 
demonstrates that the Veteran had a disability of the back, 
knees, or shoulders during service or within any applicable 
presumptive period.  Nor is there competent medical evidence 
that any such current disability is associated with service 
or with a period of active duty for training or inactive duty 
training, and no lay evidence of any continuity of 
symptomatology since service.  Therefore, the Board finds 
that an examination is not warranted under the criteria set 
forth in McLendon.  See also Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003).

In short, the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the Veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).
	
II.  Service Connection - Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as arthritis, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 
C.F.R. § 3.6 (2008).  Active duty for training is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2007).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Presumptive 
periods, however, do not apply to active duty for training or 
inactive duty training. Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Therefore, favorable application of 38 
C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 
3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 
1131 (presumption of soundness) regarding the appellant's 
periods of active duty for training and inactive duty 
training following August 1970 is not available.  Thus, with 
respect to his periods of active duty for training and 
inactive duty training, the evidentiary burden is on the 
appellant to show that he became disabled from an injury (or 
a disease in the case of active duty for training service) 
that was incurred in the line of duty.



III.  Analysis

The Veteran has claimed entitlement to service connection for 
disabilities of the back, the left knee, the right knee, the 
left shoulder, and the right shoulder.  The Veteran has not 
described the nature of these disabilities, and, in fact, he 
has not in any way explained the basis of his assertion that 
service connection should be granted for these disabilities.  
The only document received with any discussion whatsoever 
regarding these claims was a letter from his attorney arguing 
that the RO was in error when it "reduced" the disability 
rating assigned for these disabilities, even though the 
record clearly shows that service connection has never been 
established for any of them, and, therefore, no disability 
ratings ever assigned.

While the Veteran's raising of these claims may arguably be 
considered lay testimony of symptoms of current back, knee, 
and shoulder disabilities, service connection is still not 
warranted as his service treatment records contain no medical 
or lay evidence of any such disability in service nor entries 
reflecting that the Veteran ever complained of or sought 
treatment for a back, knee, or shoulder condition since 
service.  The Veteran has also never put forth any lay 
statements describing any continuity of symptomatology since 
service.

While the January 1970 enlistment examination report does 
reflect that the Veteran had a scar on his left knee, it does 
not indicate any clinical abnormality with the knee itself.  
Nor does it note any abnormality of the Veteran's back, right 
knee, or shoulders.   His January 1970 enlistment medical 
history record reflects that he reported no current or past 
conditions involving his back, knees, or shoulders.  Service 
treatment records do not reflect that the Veteran complained 
of or sought treatment for a left knee disability at any time 
during service, and his July 1970 release from active duty 
examination report reflects that his musculoskeletal system, 
spine, upper extremities, and lower extremities were 
clinically normal.  

An April 1975 examination that occurred during his service in 
the National Guard also notes no clinical abnormalities of 
the spine, knees, or shoulders.  The Veteran did report a 
history of broken bones, specifically, having fractured both 
clavicles at age 16, but noted that these had healed.  As 
noted, no clinical abnormalities were noted at entrance to 
service or anytime thereafter.  These records also offer no 
evidence of an injury suffered while the Veteran was 
performing his active duty for training or inactive duty 
training, and they also provide no indication that the 
Veteran developed arthritis in any of these areas within one 
year of his separation from active duty.

In short, there is no competent lay or medical evidence of a 
disability of the back, of either shoulder, or of either knee 
during the Veteran's active service, his active duty for 
training, or his inactive duty training.  Furthermore, the 
Veteran has submitted no evidence and offered no lay 
testimony demonstrating that he has a current disability of 
the back, of either shoulder, or of either knee, nor as he 
described experiencing any continuity of symptomatology since 
service.  Therefore, in the absence of evidence of an in-
service or current disability of the back, the left knee, the 
right knee, the left shoulder, or the right shoulder, service 
connection for all of these claims must be denied.

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  
Gilbert, supra.  Accordingly, these claims are denied.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for tinnitus that he believes developed as a 
result of acoustic trauma experienced during his active duty 
service and the following five years during his National 
Guard service.  Specifically, he has identified suffering 
acoustic trauma while qualifying with weapons in basic 
training.  He has stated that he was exposed to this noise on 
a daily basis in basic training and was not given hearing 
protection.  
 
The Board notes that the Veteran's DD Form 214 reflects that 
he had basic combat training and earned a sharpshooter 
(rifle) badge.  His military occupational specialty (MOS) is 
listed as wireman.

The Veteran was given a VA audiological examination in August 
2007 to determine whether any in-service noise exposure led 
to his tinnitus.  This report notes that the Veteran reported 
noise exposure during active duty from machine guns, the 
rifle range, hand grenades, and rocket launchers.  He also 
reported noise exposure from the firing range as a civilian.  
He noted that he wore hearing protection as a civilian, but 
not in the military.  The Veteran reported that his tinnitus 
was constant and bilateral and started in 1973.  The examiner 
noted that his tinnitus reportedly started when he was in the 
National Guard and was not present while he was in service.  
However, no opinion was offered as to whether the tinnitus 
may be related to acoustic trauma during either active duty 
or service in the National Guard.

In disagreeing with the denial of his claim, the Veteran 
noted that he served in a drilling unit of the National Guard 
until 1976 and, during that time, he did weapons 
qualification annually as well as two week annual training on 
active duty.  In his January 2008 substantive appeal, the 
Veteran stated that nearly forty years have passed since his 
tinnitus began and that he could have misidentified the year 
of its onset.  

The Board notes that the Veteran, as a layperson, is 
competent to report having experienced ringing in his ears 
during basic training.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  The Board finds that ringing in the ears 
is the type of condition that the Veteran is competent to 
describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

While the Veteran has not reported the onset of tinnitus 
during active duty, he has reported the onset while he was 
serving in the National Guard, during which he reportedly 
continued to be exposed to excessive noise.  Accordingly, the 
Board finds that another VA examination is necessary to 
clarify whether his tinnitus may be related to acoustic 
trauma during active service and/or during service in the 
National Guard.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for compensation purposes to 
determine the nature and etiology of his 
chronic tinnitus. All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's chronic tinnitus is 
etiologically related to the veteran's 
in-service noise exposure; otherwise 
originated during such service; and/or is 
etiologically related to noise exposure 
during either inactive or active duty for 
training while in the National Guard.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein. The examination report 
should reflect that such a review was 
conducted.

2.  Then readjudicate the veteran's 
entitlement to chronic tinnitus.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC), and given the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


